Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151227 & (18)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151227
                                                                   COA: 322796
                                                                   Grand Traverse CC:
                                                                   76-003094-FH; 76-003095-FC
  JACK LOWN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the application for leave to appeal is
  GRANTED. The application for leave to appeal the August 29, 2014 order of the Court
  of Appeals is considered, and it is DENIED, because the defendant’s motion for relief
  from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2016
         s0229
                                                                              Clerk